
	
		II
		109th CONGRESS
		2d Session
		S. 3746
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To authorize the Secretary of the Interior and the
		  Secretary of Agriculture to make grants to facilitate the establishment of the
		  National Ag Science Center in Stanislaus County, California.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Ag Science Center Act of
			 2006.
		2.FindingsCongress finds that—
			(1)the State of
			 California (referred to in this Act as the State) is a
			 preeminent producer of more than 350 different agricultural commodities,
			 including—
				(A)more than 90
			 percent of all of the tomatoes and grapes produced in the United States;
				(B)all of the
			 commercial almonds, dates, figs, olives, cling peaches, prunes, and raisins
			 produced in the United States; and
				(C)1 out of every 5
			 glasses of milk consumed in the United States;
				(2)California is the
			 leading State in terms of agricultural exports, annually shipping more than
			 $7,000,000,000 worth of agricultural commodities around the world;
			(3)the direct and
			 indirect economic impact of the total investment by the 78,500 farms in the
			 State is staggering;
			(4)if the State is
			 going to keep the agricultural industry of the State strong and vibrant, the
			 State must focus on the needs of agricultural producers who are valuable
			 contributors to the economic, social, and cultural life of the State and the
			 United States.
			(5)since 1945,
			 agricultural land has been rapidly disappearing across the State, with soil
			 erosion, urbanization, the growth of deserts, and salinization all contributing
			 to the loss of productive farmland in the State;
			(6)if the trends
			 described in paragraph (5) continue, the State will be unable—
				(A)to supply food
			 for the population of the State, let alone the United States; or
				(B)to export food to
			 the rest of the world;
				(7)as people in the
			 United States grow more and more detached from the great agrarian history of
			 the United States, fewer people in the United States understand the fundamental
			 importance of agriculture to the society of the United States;
			(8)educating young
			 people in the United States about agriculture and the importance of agriculture
			 to the United States is an investment that would pay off in future
			 benefits;
			(9)greater public
			 understanding and appreciation of the importance of agriculture to the State,
			 the United States, and the world is needed to secure a positive future in which
			 the United States can rely on healthy food that is produced
			 domestically;
			(10)citizens of all
			 ages, especially youth, must play a meaningful, hands-on role in determining
			 the future of agriculture in the State;
			(11)as planners,
			 conservationists, and other interested persons throughout the State organize to
			 help protect agricultural resources, the proposed National Ag Science Center
			 (referred to in this Act as the Center) in Stanislaus County,
			 California, is preparing—
				(A)to educate and
			 alert future generations about the need to preserve agricultural land;
			 and
				(B)to foster an
			 understanding of the importance of agriculture;
				(12)the mission of
			 the National Ag Science Center would be to—
				(A)provide exciting
			 and fun agricultural learning opportunities and resources in order for young
			 people to learn how a vibrant agricultural economy is necessary for a vibrant
			 society; and
				(B)ensure a bright
			 future for all aspects of the agriculture industry;
				(13)the Center would
			 prepare young people in the United States for career and leadership
			 opportunities in agriculture;
			(14)according to
			 findings of the Center for Public Policy Studies at California State
			 University, Stanislaus, the Center would—
				(A)create or support
			 up to 359 new local jobs;
				(B)create or support
			 up to $57,500,000 in economic activity and $15,200,000 in labor income through
			 construction of the new facility;
				(C)generate as much
			 as $8,500,000 in total annual economic activity; and
				(D)result in as much
			 as $3,400,000 in total annual labor income;
				(15)on September 14,
			 2005, the Yosemite Community College District Board, in Stanislaus County,
			 California, voted unanimously to approve the dedication of a 3.5-acre site on
			 the West Campus of Modesto Community College for the Center; and
			(16)establishment of
			 the Center is in the national interest, because the proposed Center would
			 enable future generations to help ensure a healthy and profitable place for
			 agriculture in the economy of the State and the United States.
			3.Assistance for
			 establishment of National Ag Science Center, stanislaus county,
			 California
			(a)Assistance
			 AuthorizedUsing amounts made available under subsection (c), the
			 Secretary of the Interior and the Secretary of Agriculture shall provide to the
			 entity known as Ag Science Center, Inc., in Stanislaus County,
			 California, grants to pay not more than a total of 33 percent of the total
			 costs of establishing the National Ag Science Center, including any costs
			 relating to the design, planning, construction, furnishing, equipping, and
			 expansion of the Center.
			(b)Grant
			 Proposal
				(1)In
			 generalTo receive a grant under subsection (a), Ag Science
			 Center, Inc., shall submit to the Secretary of the Interior, the Secretary of
			 Agriculture, or the Secretary of the Interior and the Secretary of Agriculture,
			 a proposal for the use of the grant funds.
				(2)InclusionsA
			 grant proposal submitted under paragraph (1) shall include detailed plans for
			 the design, construction, furnishing, equipping, and expansion of the
			 Center.
				(c)Authorization
			 of AppropriationsThere is authorized to be appropriated to the
			 Secretary of the Interior and the Secretary of Agriculture to make grants under
			 subsection (a) $10,000,000, to remain available until expended.
			
